DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I and species b in the reply filed on 05/19/2021 is acknowledged.
For clarity of the record, it is noted section 4 of the Restriction/Election Requirement mailed 05/07/2021 contained a typographical error: species a should have read, “The first embodiment of FIGS. 1b-2c”.  
Applicant asserts that the election reads on claims 1-8, 10-22, and 27.
Claim 3 recites inter alia, “the light shield is separate from the casing.”  This is directed to the first embodiment as set forth in paragraph [0092] of the published specification.  Therefore claim 3 is withdrawn from consideration.
Claim 4 recites inter alia, “the light shield is a light shealding layer provided on the casing.”  This is directed to the first embodiment as set forth in paragraph [0092] of the published specification.  Therefore claim 4 is withdrawn from consideration.
Claim 16 recites inter alia, “the vision receptor further comprises a lens barrel supporting the first lens therein.”  This is directed to the lens barrel 6f of the first embodiment.  Therefore claim 16 is withdrawn from consideration.
Claim recites inter alia, “the vision receptor further comprising a lens barrel positioned in the casing.”  This is directed to the lens barrel 6f of the first embodiment.  Therefore claim 17 and all dependent claims thereof are withdrawn from consideration.
Claim 22 recites inter alia, “further comprising a lens barrel and a first lens supported by the lens barrel.”  This is directed to the lens barrel 6f of the first embodiment.  Therefore claim 22 is withdrawn from consideration. 

Status of Claims
Claims 1-8 and 10-27 are pending, claims 3, 4, 16-18, and 22-26 have been withdrawn from consideration, and claims 1, 2, 5-8, 10-15, 19-21 and 27 are currently under consideration for patentability under 37 CFR 1.104.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 depends from canceled claim 9.  Without proper dependency, it is not possible to determine the metes and bounds of the claim.  For the purposes of examination, claim 10 will be treated as depending from claim 1.  Appropriate correction is required.
Claim 10 recites the limitation "the window" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8, 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kennedy, II et al. (U.S. 2013/0172674, hereinafter Kennedy et al.).
With respect to claim 1, Kennedy et al. teaches a tip part (1600) for an endoscope, said tip part comprising: 
a vision receptor having a first lens (1652, FIG. 17a) and a vision sensor (1612) for providing an image from received light (FIG. 17); 

a first light source (held within 1602, para [0096]); and 
an exterior housing having a distal or front end longitudinally opposite and spaced apart from a proximal or back end, a side wall extending from the front end to the back end, and a front wall connected to the side wall at the front end, the exterior housing formed in one-piece with the casing and accommodating the vision receptor and the first light source (FIG. 17); and 
a light shield positioned between the vision receptor and the first light source so as to prevent ingress of stray light from the first light source into the vision receptor by optically shielding the vision receptor (see for example paragraph [0064], [0102]).
With respect to claim 2, Kennedy et al. teaches the casing is made of an opaque material forming the light shield, which at least partially surrounds the vision receptor (see for example paragraph [0064], [0102]).
With respect to claim 5, Kennedy et al. teaches the casing extends from the front wall to the vision sensor (FIG. 17).
With respect to claim 6, Kennedy et al. teaches the front wall of the exterior housing comprises an exterior surface positioned at the distal end of the tip part, wherein a distal end of the light shield is arranged substantially flush with the exterior surface (FIG. 17).
With respect to claim 8, Kennedy et al. teaches the exterior surface is substantially planar, and/or potentially having no lens effect (FIG. 17).
With respect to claim 11, the claim limitation, “wherein the first lens is a wafer lens” is considered product by process.  MPEP 2113 I. states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the 
With respect to claim 12, Kennedy et al. teaches the vision receptor comprises the casing and a lens stack having the first lens (1652) and a second lens (1650), the lens stack being positioned inside the casing (para [0098] for example), the second lens being positioned successively in front of the first lens (FIG. 17A).
With respect to claim 13, Kennedy et al. teaches the casing abuts the vision sensor and the first lens (FIG. 17 for example).
With respect to claim 14, Kennedy et al. teaches the vision receptor and/or the tip part do(es) not comprise a separate lens barrel or envelope configured to support the first lens or plurality of lenses (FIG. 17).
With respect to claim 15, Kennedy et al. teaches an endoscope, comprising: a tip part according to claim 1 (FIG. 17).

Claim(s) 1, 6, 7, 19-21, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko (U.S. 2017/0245734).
With respect to claim 1, Kaneko teaches a tip part for an endoscope, said tip part comprising: 
a vision receptor (6) having a first lens (6g, FIG. 3) and a vision sensor (6d) for providing an image from received light; 
a casing (3) supporting the first lens so that the casing substantially maintains a position of the first lens in relation to another lens and/or in relation to the vision sensor (FIG. 3); 
a first light source (5); and 
an exterior housing (2) having a distal or front end longitudinally opposite and spaced apart from a proximal or back end, a side wall extending from the front end to the back end, and a front wall connected to the side wall at the front end, the exterior housing formed in one-piece 
a light shield positioned between the vision receptor and the first light source so as to prevent ingress of stray light from the first light source into the vision receptor by optically shielding the vision receptor (para [0068]).
With respect to claim 6, Kaneko teaches the front wall of the exterior housing comprises an exterior surface positioned at the distal end of the tip part, wherein a distal end of the light shield is arranged substantially flush with the exterior surface (FIG. 3).
With respect to claim 7, Kaneko teaches the exterior housing comprises a window comprising the exterior surface and being positioned at the distal end of the tip part, the window made of a transparent material so that light received from the object can pass through the window to the vision receptor, and so that light emitted from the first light source can pass through the window to the exterior, the exterior surface being positioned at least partly in front of the vision receptor and the first light source (FIG. 3, 4).
With respect to claim 19, Kaneko teaches a tip for an endoscope, comprising: 
a vision sensor (6d); 
a first light source (5); 
an exterior housing (2) extending axially from a proximal end to a distal end and having an exterior wall extending proximally from a front wall, the housing accommodating the vision sensor and the first light source (FIG. 3, 4); 
a casing (3) extending proximally from the front wall, the housing formed in one-piece with the casing (para [0066]); and 
a window comprising a transparent material and positioned at the distal end of the housing axially in front of the vision sensor (FIG. 3).\
With respect to claim 20, Kaneko teaches the window is integrally formed with the housing (FIG. 3).
With respect to claim 21, Kaneko teaches a light shield (3) between the vision sensor and the first light source (FIG. 3).
With respect to claim 27, Kaneko teaches the side wall and the window are integrally formed in one piece (FIG. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy, II et al. (U.S. 2013/0172674, hereinafter Kennedy et al.) in view of Okada et al. (U.S. 2004/0158129).
Kennedy et al. teaches a tip of an endoscope as set forth above.  However, Kennedy et al. does not teach a window.
With respect to claim 10, Okada et al. teaches a tip part for an endoscope wherein a window (84) comprises a first material (glass, para [0048]), and the exterior housing (89) comprises a second material (hard resin, para [0046]), the second material different from the first material.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the tip part of Kennedy et al. to further include a window as taught by Okada et al. in order to protect the optical elements of the lens system (para [0048] of Okada et al.).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795